For the reasons set forth in my opinion on the application for a rehearing, in fine, I think our former judgment should be reinstated to this extent only: That the Injunction issued by the court below be dissolved in so far as it may affect any past action which the committee may have taken, but reinstated as to any action which said committee may take or attempt to take in the future. And I therefore concur in the decree to that extent, and to that extent only.
Chief Justice O'NIELL and Justices ROGERS and ODOM adhere to their opinion that the judgment of the district court is correct.
                            Appendix.
[NOTE by ST. PAUL, J. — The "concurring opinion" mentioned in the written reasons I gave on the Application for Rehearing is given below, and sets forth my views. It was written before Judge HIGGINS had announced his conclusion, and was intended to serve as a concurring, or dissenting, opinion as that conclusion might require.] *Page 548
 (Concurring opinion; not filed.)
ST. PAUL, J.
The respondent here, plaintiff in the court below, states his case as follows:
"There are two suits on behalf of Dudley J. LeBlanc, candidate for Public Service Commissioner, one in the Parish of Lafourche, and the second in the Parish of Ascension. The one in the Parish of Lafourche is directed against four persons residing in that parish who qualified as candidates for the Democratic nomination for Public Service Commissioner in the Second District, and the suit in the Parish of Ascension is directed against five persons residing in that parish who likewise qualified as candidates for this same office. * * *
"Now, the admitted facts are that the said nine candidates, either collectively or individually, lent their names as pretended candidates for the said nomination, merely for the purpose of adding nine additional names of voters in such precinct of said district from which the commissioners to serve at the primary election on September 13th are to be drawn; that it was for this purpose that the said nine defendants have, each of them, filed their respective notification of intention to become candidates for said nomination; that not one of said nine defendants has ever had any intention of becoming a candidate for said nomination; but each of said nine defendants has merely permitted the use of his name to be entered as a candidate in order to procure for certain real candidates, whom they favor, a chance of naming all or nearly all of the commissioners to serve at the various precincts throughout said Public Service Commission District." (Respondent's Brief, pp. 1 and 2.) *Page 549 
But before the admissions were made the relators, defendants in the court below, challenged the right of the court to inquire into their motives in becoming candidates, or their status as candidates except as the same was established by the fact that they had filed applications with the chairman of the committee and made their deposits as required by law.
The objections should have been sustained. The law fixes who are candidates, and if candidates, entitled to commissioners. Thus:
"When a person who desires to become a candidate for an office at a primary election called by a political party presents to the proper officer of the executive committee of that party his verified written notice of intention to become a candidate, in the form prescribed by section 13, Act No. 97 of 1922, the Primary Election Law of the state, the question whether such person does in fact possess all the qualifications necessary to become a candidate is not one which the officer of the committee or the committee itself may question or inquire into at the time the notice is presented for filing. * * *
"The question, and the only one which concerns the officer of the committee when a notice of intention to become a candidate is presented for filing, is whether such notice is accompanied by a declaration of the applicant that he is a member of the party calling the primary and that he is a duly qualified elector, etc. If the prospective candidate fails to accompany his notice of intention by such positive declaration, the officer to whom presented may and should refuse to receive and file it. But when such notice, properly signed, verified, and accompanied by the declaration *Page 550 
prescribed by the statute, is presented, it is the plain ministerial duty of the officer of the committee to receive and file it. Neither such officer nor the committee itself has jurisdiction to question or inquire into the truth of the declarations made." State ex rel. Hinyub v. Parish Democratic Com., 173 La. 858, 862-863, 138 So. 862, 863.
And when a party has thus filed his application and made his deposit he becomes definitely a candidate. Thus:
"Defendant filed an exception of no cause of action based on the proposition that plaintiff does not allege in his petition facts sufficient to show that he is duly qualified to hold the office to which he aspires. It was not necessary for him to do so; it sufficed for him to allege that he filed his application with the committee in due time and in due form, that his candidacy was objected to, and that said objection was sustained by the committee. For the aforesaid section 11 requires that any objection to a candidate shall set forth `in detail' the reason why said candidate is not qualified; so that the only question before the committee is whether said objections be well founded. And since the court can only review the decision of the committee, it follows that any other objections which might have been made, but were not made, are wholly immaterial to the issues before the court. And since new objections cannot be urged before the court which were not set up `in detail' before the committee, it follows that this plaintiff was not called to anticipate any such new objections by setting forth in his petition, and later on proving, that he has all the qualifications required for the office which he seeks. To hold otherwise would amount, in effect, to allowing *Page 551 
objections to plaintiff's candidacy to be made for the first time in the courts and not before the committee, and to allow such objections to be made not `in detail,' but in the most general manner conceivable, to wit, that his petition `shows no cause of action.'" Melerine v. Democratic, etc., Committee, 164 La. 855, 859, 114 So. 711, 712.
For:
"There is nothing in * * * the statute, to indicate that it was the purpose of the law makers to obstruct with mere technical difficulties, the exercise of the right, which every citizen has, to seek the approval of his political associates, or of the public at large. To the contrary, the whole spirit of the legislation is to encourage the multiplication of worthy candidates for nominations to public office, in order that the body of voters constituting a political party, or constituting the electorate at large, may have the benefit of a choice, and not be compelled to accept candidates chosen by the minority or thrust upon them in some other way." Langridge v. Dauenhauer et al., 120 La. 450, 451-452, 45 So. 387, 388.
There is nothing in the evidence to show that these candidates would not accept the office if elected to it, and the only competent evidence to show that fact would be the formal withdrawal of their entries; otherwise there are many ways whereby through some turn of fortune, any one of them might be the duly elected candidate of the Democratic Party, and the evident or perhaps necessary selection of its voters.
The ruling of the district judge enjoining the relators from naming commissioners of election was erroneous and should be reversed. *Page 552